DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 15, 2021 has been entered.  Claims 1-4, 8, and 10-18 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Wetmore et al. (U.S. 2014/0057232 A1) (hereinafter – Wetmore)
Nigro CA, Dibur E, Rhodius E. “Pulse oximetry for the detection of obstructive sleep apnea syndrome: can the memory capacity of oxygen saturation influence their diagnostic accuracy?” Sleep Disord. 2011;2011:427028. doi:10.1155/2011/427028 (hereinafter – Nigro) 
Ramanan et al. (U.S. 2017/0258365 A1) (hereinafter – Ramanan).
	Re. Claims 1, 11-13, and 16: Wetmore teaches a method of determining sleep statistics for a subject (Abstract, Paragraph 0017), the method comprising: 

 Wetmore does not teach collecting cardiorespiratory information specifically using a thoracic belt to ascertain respiratory effort.
Nigro teaches that respiratory effort may be collected via a thoracic belt (2.2.1 Polysomnography: “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts…”).  Nigro teaches analogous art in the technology of sleep phase analysis (Abstract).
Since Wetmore indicates that sleep phase may be determined by a non-limited list of exemplary devices, as well as “any other suitable measurement devices currently known or hereafter developed” (Paragraph 0140), it would have been obvious to one having skill in the art before the effective filing date to have included the use of a thoracic belt to collect data on respiratory effort as taught by Nigro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wetmore further teaches collecting heart rate information using a SpO2 sensor (Paragraph 0157: “… heart rate, via accelerometer, pulse oximetry, ECG…;” Examiner notes that the list presented in paragraph 0157 clearly indicates that heart rate may be measured via accelerometer, pulse oximetry, or ECG, commensurate with the sentence structure between semicolons; Examiner further contends that “heart rate information” possesses the broadest reasonable interpretation of any information related to heart rate, and encompasses within its scope a broader range of concepts than merely heart rate).
Nigro further teaches extracting features from the cardio-respiratory information, said extracting comprising extracting respiratory variability features and obtaining surrogate actigraphy features from body movements derived from artefacts in a respiratory effort signal from the thoracic 
Wetmore further teaches determining sleep stages of the subject by using the extracted variability features, surrogate actigraphy features, and the heart rate information (Fig. 1B: various sensors input to sleep phase detector; Paragraph 0157: sleep state detection involves respiratory detection, actigraphy captured by any known technique, and heart rate-related information from pulse oximetry and ECG).
Nigro further teaches determining an estimated total sleep time of the subject based on the determined sleep stages (Table 1 Patient Characteristics: e.g., TST (total sleep time), SE (sleep efficiency) TNREM (total stages 1+2+3+4), TREM (total amount of sleep).
Although Nigro teaches determining both total sleep time, Nigro does not explicitly teach determining a statistic based on such total sleep time. 
Ramanan teaches determining sleep statistics of the subject using the estimated total sleep time (Paragraph 0372, example of the device providing a sleep stability index, i.e., a sleep statistic, using the total sleep time).  Ramanan teaches analogous art in the technology of determining sleep conditions using respiratory analysis (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nigro to include calculating statistics based on an estimated total sleep as taught by Ramanan, the motivation being that a statistic based on total sleep time may be used to extract additionally useful data regarding sleep quality, as well as provide normalization for other statistics (Paragraphs 0370-0377), which may further improve the analysis of sleep performed in Nigro.
Re. Claims 2 and 14: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein determining an estimated total sleep time of the subject based on the determined sleep stages comprises: determining a duration of each sleep stage (Paragraph 0161, lines 6-9, logging duration of each sleep state); and summing the durations of the sleep stages (Paragraph 0161, lines 1-9, total sleep time determined from logging duration of each sleep state).  The invention taught by Ramanan associates the intervals of a respiratory flow signal with stages of being awake or asleep and implicitly calculates a total sleep time from the summation of the duration of the stages associated with being asleep.
Re. Claim 3 and 15: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein collecting cardio-respiratory information of the subject comprises collecting cardio-respiratory information via a home sleep testing device (Fig. 1, Fig. 11, Abstract, lines 1-5, wherein the device is automated and contains structure necessary to perform the functions in a home sleep setting).  The applicant contrasts home sleep tests (HST) from more complex polysomnography studies (Paragraph 06-08), wherein patient monitoring is performed in a sleep lab, and wherein extracted patient data must be manually or semi-automatically analyzed; therefore, the interpretation for a home sleep device encompasses any device which may capture and process data and display sleep statistics to a user without the need for a third party analysis or a separate facility.  The invention taught by Ramanan describes an automated device which provides sleep statistics to a user without the need to send data to a sleep lab, and does not teach the device to be used in a specialized setting; therefore, the device taught by Ramanan falls under the definition of “home sleep test” interpreted above.
Re. Claim 4: Wetmore, Nigro, and Ramanan teach the invention according to claim 1.  Ramanan further teaches the invention wherein said extracting features from the cardio-respiratory information 
Re. Claims 8 and 17: Nigro, Wetmore, and Ramanan teach the method according to claims 1 and 13.  Wetmore further teaches the invention further comprising collecting information regarding body movement of the subject via an accelerometer (Paragraph 0140: “In other embodiments, sleep phase may be determined by one or more measurement devices (sleep monitors) that may include: accelerometers…”).
Re. Claims 10 and 18: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention comprising providing an indication of one or more of the determined sleep stages to the subject (Fig. 11, a display 1120 which provides a visual indication of one or more of the determined sleep stages (REM, non-REM) to the subject).

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s points: 
“…it is not apparent from the Examiner's referral to Nigro that Nigro actually discloses "extracting respiratory variability features, let alone extracting such features from respiratory effort collected with a thoracic belt…"
	Nigro teaches at section 2.2.1 that, “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts…”  Applicant has provided no further substantive argument which differentiates how the citation of Nigro differs from the claimed invention.
“… let alone extracting… heart rate information collected from an SpO2 sensor such as recited in claim 1…”
Wetmore teaches collecting, broadly, heart rate information using an Sp02 sensor (Paragraph 0157), wherein heart rate information may be captured by a variety of sensors, including an oximetry sensor, which reads upon an Sp02 sensor.
“Wetmore does not actually appear to disclose or suggest using extracted respiratory variability features in determining sleep stages of the subject, as further recited in independent claim 1.”
Wetmore teaches determining sleep stages from various sensors input to the sleep phase detector (Fig. 1B), which includes sleep phase detection via respiratory detection (Paragraph 0157). 
Applicant has presented no further substantive argument as to how the references and specific cited sections do not read upon the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DEVIN B HENSON/               Primary Examiner, Art Unit 3791